Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 07/15/2021.
Claims 2-3, 8-9 and 14 are cancelled by the applicant.
Claims 1, 4-7 and 10-13 remain pending, where claims 1, 7 and 13 are independent. 
The specification objection has been withdrawn because the arguments and amended specifications overcome the objection.
The claim interpretations and rejections under 112 and 101 have been withdrawn because the arguments and amended claims overcome the rejections.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 09/01/2021 has been filed after the filing date of the application /last office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
	Authorization for this examiner’s amendment/comments was given with Shui Wan Yu (Reg. No. L1338) on 08/17/2021.
	The application has been amended as follows:
	Claims are replaced with the following: 
1. (Currently Amended) A correction method for a predicted wind speed of a wind farm, comprising:
establishing a wind speed deviation matrix of a plurality of existing wind farms respectively, where a wind speed deviation represents a difference between a predicted wind speed and a measured wind speed of a target anemometer tower of the existing wind farm; 
establishing a wind speed deviation correction model library based on the wind speed deviation matrixes of the plurality of existing wind farms, where the wind speed deviation correction model library comprises a plurality of wind speed deviation correction models corresponding to the existing wind farms, and the wind speed deviation correction model represents a relationship between the wind speed deviation and an equivalent factor of the existing wind farm; and
determining relevant parameters of the target wind farm, determining a matched wind speed deviation correction model in the wind speed deviation correction model library based on the relevant parameters, and correcting the predicted wind speed of the target wind farm based on the determined wind speed deviation correction model;
wherein the correcting the predicted wind speed of the target wind farm based on the determined wind speed deviation correction model comprises:
obtaining the wind speed deviation of the target wind farm based on the determined wind speed deviation correction model; and
superposing the wind speed deviation of the target wind farm on the predicted wind speed of the target wind farm calculated through a fluid model to obtain the corrected wind speed of the wind farm;
wherein the obtaining the wind speed deviation of the target wind farm based on the determined wind speed deviation correction model comprises:
obtaining one or more influence factors used for calculating the equivalent factor based on the determined wind speed deviation correction model;
calculating the equivalent factor of the target wind farm based on the one or more influence factors; and
obtaining the wind speed deviation of the target wind farm based on the equivalent factor of the target wind farm and the determined wind speed deviation correction model.

2. (Canceled).
3. (Canceled).

[2] 1, wherein the obtaining the wind speed deviation of the target wind farm based on the determined wind speed deviation correction model further comprises:
determining whether the obtained wind speed deviation of the target wind farm meets a predetermined constraint condition, and in a case where the obtained wind speed deviation of the target wind farm meets the predetermined constraint condition, superposing the wind speed deviation of the target wind farm on the predicted wind speed of the target wind farm calculated through the fluid model to obtain the corrected wind speed of the target wind farm.

5. (Previously presented) The correction method according to claim 1, wherein deriving the predicted wind speed of the target anemometer tower based on the measured wind data of one or more anemometer towers except for the target anemometer tower in the existing wind farm.
6. (Currently Amended) The correction method according to claim 1, wherein the relevant parameters at least comprise one of the regions, meteorological conditions and terrain conditions of the wind farm.

7. (Currently Amended) A correction apparatus for a predicted wind speed of a wind farm, comprising a processor and a memory storing computer programs, wherein the computer programs, when run by the processor, cause the processor to:
establish wind speed deviation matrixes of a plurality of existing wind farms respectively, where a wind speed deviation represents a difference between a predicted 
establish wind speed deviation correction model library based on wind speed deviation matrixes of the plurality of existing wind farms, where the wind speed deviation correction model library comprises a plurality of wind speed deviation correction models corresponding to the existing wind farms, and the wind speed deviation correction model represents a relationship between the wind speed deviation and an equivalent factor of the existing wind farm; 
determine relevant parameters of the target wind farm, determine a matched wind speed deviation correction model in the wind speed deviation correction model library based on the relevant parameters, and correct the predicted wind speed of the target wind farm based on the determined wind speed deviation correction model;
wherein the computer programs further cause the processor to:
obtain the wind speed deviation of the target wind farm based on the determined wind speed deviation correction model; and
superpose the wind speed deviation of the target wind farm to the predicted wind speed of the target wind farm calculated through a fluid model to obtain the corrected predicted wind speed of the target wind farm;
wherein the computer programs further cause the processor to:
obtain one or more influence factors used for calculating the equivalent factor based on the determined wind speed deviation correction model;
calculate the equivalent factor of the target wind farm based on the one or more equivalent factors;
obtain the wind speed deviation of the target wind farm based on the equivalent factor of the target wind farm and the determined wind speed deviation correction model.

8. (Canceled).
9. (Canceled).

10. (Previously presented) The correction apparatus according to claim [8] 7, wherein the computer programs cause the processor to: 
determine whether the obtained wind speed deviation of the target wind farm meets the predetermined constraint condition, 
wherein in a case that the obtained wind speed deviation of the target wind farm meets the predetermined constraint condition, the processor superposes the obtained wind speed deviation of the target wind farm on the predicted wind speed of the target wind farm calculated through the fluid model to obtain the corrected wind speed of the target wind farm.

11. (Previously presented) The correction apparatus according to claim 7, wherein the computer programs cause the processor to derive the predicted wind speed of the target anemometer tower from the measured wind data of the one or more anemometer towers except for the target anemometer tower in the existing wind farm.

12. (Currently Amended) The correction apparatus according to claim 7, wherein the relevant parameters at least comprise one of the regions, meteorological conditions and terrain conditions of the wind farm.

13. (Previously presented) A non-transitory computer readable storage medium, storing a computer program, wherein when the computer program is run by a processor, the processor performs the following operations:
establishing wind speed deviation matrixes of a plurality of existing wind farms respectively, where a wind speed deviation represents a difference between a predicted wind speed and a measured wind speed of a target anemometer tower of the existing wind farm; 
establishing a wind speed deviation correction model library based on wind speed deviation matrixes of the plurality of existing wind farms, where the wind speed deviation correction model library comprises a plurality of wind speed deviation correction models corresponding to the existing wind farms, and the wind speed deviation correction model represents a relationship between the wind speed deviation and an equivalent factor of the existing wind farm; and
determining relevant parameters of the target wind farm, determining the matched wind speed deviation correction model in the wind speed deviation correction model library based on the relevant parameters, and correcting the predicted wind speed of the target wind farm based on the determined wind speed deviation correction model;
wherein the correcting the predicted wind speed of the target wind farm based on the determined wind speed deviation correction model comprises:
obtaining the wind speed deviation of the target wind farm based on the determined wind speed deviation correction model; and
superposing the wind speed deviation of the target wind farm on the predicted wind speed of the target wind farm calculated through a fluid model to obtain the corrected wind speed of the wind farm;
wherein the obtaining the wind speed deviation of the target wind farm based on the determined wind speed deviation correction model comprises:
obtaining one or more influence factors used for calculating the equivalent factor based on the determined wind speed deviation correction model;
calculating the equivalent factor of the target wind farm based on the one or more influence factors; and
obtaining the wind speed deviation of the target wind farm based on the equivalent factor of the target wind farm and the determined wind speed deviation correction model.

14. (Cancelled)




Allowable Subject Matter
Claims 1, 4-7 and 10-13 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 07/15/2021 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompanying the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Md Azad/
Primary Examiner, Art Unit 2119